DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 01/26/2021, in which claims 1-20 are pending and ready for examination. 

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 12/02/2021.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Japanese Application Publication No. JP 2003-229526A to Hiroo (hereinafter Hiroo. English translation of JP 2003-229526A is included and cited in this office action) or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Publication No. 2019/0317571 to North et al., (hereinafter North).


Regarding claim 1, Hiroo discloses an information handling system (Electronic device, see P1, Hiroo) comprising: 
a housing having first and second portions rotationally coupled to each other to rotate between at least closed and clamshell positions (A notebook computer with lid and base portions, see Pg 5 3rd to last paragraph, Fig. 8, Hiroo); 
a processor disposed in the housing, the processor operable to execute instructions that process information (Notebook computers require a processor in their intended use and function, see Pg 5 3rd to last paragraph, Fig. 8 #100 and #200, Hiroo); 
a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information (Notebook computers require a memory in their intended use and function, see Pg 5 3rd to last paragraph, Fig. 8 #100 and #200, Hiroo); 
first and second reservoirs each operable to store a fluid (Tank and sub-tank that hold cooling liquid, see Pg. 2 1st two paragraphs; Pg 5 3rd to last paragraph, Fig. 8 #100 and #200, Hiroo), the first reservoir disposed in the first housing portion and the second reservoir disposed in the second housing portion (Each tank in different portions of the notebook, see Fig. 8 #100 and #200, Hiroo); 
and a conduit interfacing the first and second reservoirs to transfer the fluid between the first and second reservoirs (Cooling system connected by flexible pipes, see Fig. 8,, Pg. 2, Hiroo); 
wherein: when the housing has the clamshell position with the first housing portion as a base, the fluid fills the first reservoir (Gravity is used to fill a tank, meaning the tank used as a base will receive flow, see Pg 2, 2rd to last paragraph, Hiroo); and when the housing has the clamshell position with the second housing portion as a base, the fluid fills the second reservoir (Gravity is used to fill a tank, meaning the tank used as a base will receive flow, see Pg 2, 2rd to last paragraph, Hiroo).

It is evident that Hiroo teaches all the limitations in question explicitly, implicitly, and inherently, However, North from the same or similar field of liquid cooled computing devices, more explicitly teaches a processor disposed in the housing, the processor operable to execute instructions that process information (Hinged device with processor in housing, see P11, 67, P20, North); a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information  (Hinged device with memory in housing, see 67, 70, P11, P20, North).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the computing device as described by Hiroo and incorporating a processor and memory, as taught by North.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide the needing components for processing and data storage for a computing device to function (see P11, 67, P20, North). 


Regarding claim 2, the combination of Hiroo and North teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hiroo further teaches one or more check valves disposed along the conduit; and wherein: when the housing has the clamshell position with the first housing portion as a base, the one or more check valves exclude the fluid from the second reservoir; and when the housing has the clamshell position with the second housing portion as a base, the one or more check valves exclude the fluid from the first reservoir (Valve used conduits. Liquid not passed when device is off, see Pg 3, 1st paragraph, Hiroo).


Regarding claim 6, the combination of Hiroo and North teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hiroo further teaches wherein the fluid transfers between the first and second reservoirs passively by force of gravity (Gravity is used as weight of liquid, see Pg 2, 2rd to last paragraph, Hiroo).


Regarding claim 7, the combination of Hiroo and North teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hiroo further teaches wherein the first and second reservoirs integrate in the housing formed as a contiguous body (Tanks in notebook form a closed system, see Fig. 8, Pg 3, Hiroo).

Regarding claim 8, the combination of Hiroo and North teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hiro further teaches wherein the conduit integrates in the housing formed as a contiguous body (Tanks with pipes in notebook form a closed system, see Fig. 8, Pg 3, Hiroo).


Regarding claim 9, the combination of Hiroo and North teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
North further a foldable display disposed over the housing and configured to fold at the hinge when the first and second housing portions rotate (Hinged device, see 67, 70, P11, P20, North).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the computing device as described by Hiroo and incorporating a hinge, as taught by North.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more compact and portable device by use of a folding configuration and mechanism (see P11, 67, P20, North).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroo, in view of North, and in further view of US Patent Publication No. 2010/0006796 to Yang et al., (hereinafter Yang).

Regarding claim 3, the combination of Hiroo and North teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hiroo does not explicitly teach wherein a fluid comprises a solution having sodium metatungstate.
However, Yang from the same or similar field of heat transfer fluids, teaches a fluid comprises a solution having sodium metatungstate (sodium metatungstate, see P92, Yang).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the computing device as described by Hiroo and incorporating a type of fluid composition, as taught by Yang.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a heat transferring medium that helps move temperature from components and reduce corrosice effects (see P8, Yang).


Allowable Subject Matter

  Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.

The following is an examiner's statement of reasons for allowance:

While Hiroo discloses a computing device with a cooling system and fluid transferred between a first reservoir in a first portion of the device and a second portion of the device, and while North explicitly teaches computing device with a processor, memory, and sensors including accelerometers and gyroscopes, and while (with regards to claims 4, 10, and 17), US Patent Publication No. 2016/0087669 to Kang.teaches detecting a specified movement of an electronic device and modifying a center of gravity of the device based on the detected movement, none of the references taken either alone or in combination with the prior art of record disclose a system or method, including::

(Claim 4) " …one or more sensors operable to detect an orientation of the first and second housing portions; a pump interfaced with the fluid and operable to selectively distribute the fluid to the first and second reservoirs; and a controller interfaced with the one or more sensors and the pump, the controller commanding the pump to distribute the fluid to the first and second reservoirs based upon the orientation."

(Claim 10) " …detecting an orientation of a housing of the information handling system; and in response to the orientation, moving a cooling fluid from a first side of the housing to a second side of the housing to balance the housing with the weight of the cooling fluid."

(Claim 17) "…one or more sensors operable to detect an orientation of the first and second housing portions; a pump interfaced with the conduit and operable to move a cooling fluid between the first and second cooling fluid reservoirs; and a controller interfaced with the one or more sensors and the pump, the controller operable to move a cooling fluid between the first and second cooling fluid reservoirs based upon the orientation and to balance the first and second housing portions in the orientation."

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 US Patent Publication No. 2008/0291629 to Ali teaches a potable computing system with a liquid cooling system that can use a cooling liquid with metal particles.
The following references all teach hinged devices with liquid based cooling systems: 
US Patent Publication No. 2009/0279258 to More et al., 
US Patent Publication No. 2005/0083647 to Neho et al.,
US Patent Publication No. 2002/0039279 to Ishikawa et al.,
US Patent Publication No. 2006/0207752 to Chiu et al.,


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117